DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a division of U.S. Application No. 15/773,928 filed on July 31, 2018, now abandoned, which is a national stage entry of PCT/KR2016/012746 filed on November, 7, 2016 which claims foreign priority based on an application filed in Republic of Korea on November 6, 2015.  The certified copy has been filed in parent Application No. 15/773,928, filed on May 4, 2018.

Specification Objection
The disclosure is objected to because of the following informalities: Compound 3 which targets SHP2 as indicated in the instant specification on Table 2 is listed as ((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-6-hydroxy-3-iodo-1-methyl-2-(3-(2-oxo-2-((4-(thiophen-3-yl)phenyl)amino)acetamido)phenyl)-1H-indole-5-carboxylic acid.  A structure cannot be generated from the nomenclature of compound 3 as disclosed in the instant specification.  Thus there is an error in the naming of compound 3 and therefore it is unclear what the correct structure is for compound 3.  .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 of the instant application claim a method of treating neuroinflammatory disease, comprising the administration of a pharmaceutical composition comprising a PTP (protein tyrosine phosphatase inhibitor) wherein the PTP inhibitor is selected from any of the following compounds:
Compound 1:
(S)-4-(((S)-1-(l2-azanyl)-3-(4-(difluoro(phosphono)methyl)phenyl)-1-oxopropan-2-yl)amino)-3-((S)-3-(4-(difluoro(phosphono)methyl)phenyl)-2-pentadecanamidopropanamido)-4-oxobutanoic acid

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compound 2:
((4-((S)-3-(((S)-1-amino-6-(4-ethylbenzamido)-1-oxohexan-2-yl)amino)-2-((S)-2-(2-(((1R,2R,5S)-2-isopropyl-5-methylcyclohexyl)oxy)acetamido)-3-phenylpropanamido)-3-oxopropyl)phenyl)difluoromethyl)phosphonic acid

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Compound 3:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-6-hydroxy-3-iodo-1-methyl-2-(3-(2-oxo-2-((4-(thiophen-3-yl)phenyl)amino)acetamido)phenyl)-1H-indole-5-carboxylic acid

Compound 4:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-2-(3-bromo-4-methylbenzamido)-3-oxopropyl)phyenyl)difluoromethyl)phosphonic acid

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 5:
3-((3-chlorophenyl)ethynyl)-2-(4-(2-(cyclopropylamino)-2-oxoethoxy)phenyl)-6-hydroxybenzofuran-5-carboxylic acid

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound 6:
2-(3-(2-(3-bromo-5-iodobenzamido)acetamido)phenyl)-6-hydroxy-3-iodo-1-methyl-1H-indole-5-carboxylic acid,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


or a pharmaceutically acceptable salt thereof.
	The cited claims of the instant application are rejected since the claims encompass the administration of Compound 3:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-6-hydroxy-3-iodo-1-methyl-2-(3-(2-oxo-2-((4-(thiophen-3-yl)phenyl)amino)acetamido)phenyl)-1H-indole-5-carboxylic acid.  A structure cannot be generated from the nomenclature of compound 3 as claimed.  Thus there is an error in the naming of compound 3 and therefore it is unclear what the correct structure is for compound 3.  Applicant is required to correct the name of the structure of compound 3 as well as provide a chemical structure for compound 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. WO 99/46236 (Provided on IDS) in view of Zhang et al. U.S. Publication No. 2012/0088720 A1 and Zhang (Biochimica et Biophysica Acta 1745 2005 pages 100-107).
Claims 1-7 of the instant application claim a method of treating neuroinflammatory diseases selected from the group consisting of multiple sclerosis, neuroblastoma, stroke, Alzheimer’s disease, Parkinson’s disease, Lou Gehrig’s disease, Huntington’s disease, Creutzfeldt Jakob disease, post-traumatic stress disorder, depression, schizophrenia, and amyotrophic lateral sclerosis, comprising the administration of a pharmaceutical composition comprising a PTP (protein tyrosine phosphatase inhibitor) selected from:
Compound 1:
(S)-4-(((S)-1-(l2-azanyl)-3-(4-(difluoro(phosphono)methyl)phenyl)-1-oxopropan-2-yl)amino)-3-((S)-3-(4-(difluoro(phosphono)methyl)phenyl)-2-pentadecanamidopropanamido)-4-oxobutanoic acid

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Compound 2:
((4-((S)-3-(((S)-1-amino-6-(4-ethylbenzamido)-1-oxohexan-2-yl)amino)-2-((S)-2-(2-(((1R,2R,5S)-2-isopropyl-5-methylcyclohexyl)oxy)acetamido)-3-phenylpropanamido)-3-oxopropyl)phenyl)difluoromethyl)phosphonic acid

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Compound 3:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-6-hydroxy-3-iodo-1-methyl-2-(3-(2-oxo-2-((4-(thiophen-3-yl)phenyl)amino)acetamido)phenyl)-1H-indole-5-carboxylic acid

Compound 4:
((4-((S)-3-(((S)-1-(((S)-1-amino-3-(2-(4-hydroxy-3-methoxyphenyl)acetamido)-1-oxopropan-2-yl)amino)-5-(3-iodobenzamido)-1-oxopentan-2-yl)amino)-2-(3-bromo-4-methylbenzamido)-3-oxopropyl)phyenyl)difluoromethyl)phosphonic acid

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 5:
3-((3-chlorophenyl)ethynyl)-2-(4-(2-(cyclopropylamino)-2-oxoethoxy)phenyl)-6-hydroxybenzofuran-5-carboxylic acid

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Compound 6:
2-(3-(2-(3-bromo-5-iodobenzamido)acetamido)phenyl)-6-hydroxy-3-iodo-1-methyl-1H-indole-5-carboxylic acid,

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


or a pharmaceutically acceptable salt thereof.
Richter et al. teaches novel compounds, novel compositions, and methods of their use comprising compounds useful as inhibitors of protein tyrosine phosphatases (PTPases) such as PTP1B, CD45, SHP-1, SHP-2, PTP, LAR, HePTP and the like (abstract and page 1 lines 5-9).  Richter et al. teaches that there is increasing evidence which suggests that inhibition of these PTPases may help treat certain types of diseases such as autoimmune diseases, acute and chronic inflammation, osteoporosis and various forms of cancer (page 1 lines 21-24).  Richter et al. teaches the compounds are useful for the treatment of diseases of the brain including Alzheimer’s disease and schizophrenia (abstract, page 17 line 24, page 18 lines 8-9 and 34-25).  Richter et al. further demonstrates that the compounds therein inhibit PTP1B (page 44).  Claims 20, 25, 29, 31, and 33 of Richter et al. claim pharmaceutical compositions comprising PTP1B inhibitors useful for the treatment of brain diseases including Alzheimer’s disease and schizophrenia as well as methods of treating brain diseases including Alzheimer’s disease and schizophrenia comprising the administration of PTP1B inhibitors.

Richter et al. does not teach the compounds as claimed in the instant claims.
 Zhang teaches compounds which are inhibitors of protein tyrosine phosphatase (page 102).  Zhang teaches compound III which is the same as Applicant’s compound 1 (page 102).  Zhang teaches that the compound is an inhibitor of PTP1B (page 102).  
Zhang et al. teaches compounds that selectively inhibit members of the PTP family of enzymes (abstract).  Zhang et al. teaches that compound 10 which is the same as compound 2 as claimed in the instant claims is an inhibitor of TC-PTP and PTP1B (page 8 Table 1).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer the claimed compounds for the treatment of brain diseases including Alzheimer’s disease and schizophrenia since Richter et al. teaches that prior to the effective filing date of the instant application, inhibitors of protein tyrosine phosphatase, specifically PTP1B inhibitors, were known in the art to be useful for the treatment of neuroinflammatory diseases including the brain diseases Alzheimer’s disease and schizophrenia, and Zhang and Zhang et al. teach that the compounds claimed in the instant claims are inhibitors of protein tyrosine phosphatase and specifically PTP1B.  Thus a person of ordinary skill in the art would have reasonably expected the compounds claimed in the instant claims to be useful for the treatment of neuroinflammatory diseases including 
Claims 5 and 6 are rendered obvious since the cited references render obvious the administration of the same PTP inhibitors for the treatment of the same neuroinflammatory diseases as claimed, including Alzheimer’s disease and schizophrenia, and therefore administration of the same compounds for the same purpose of treating the same brain diseases will necessarily have the same effects as claimed in claims 5 and 6 of the instant application.  Thus the compounds of the prior art will necessarily inhibit activation of microglia in the brain of Alzheimer’s disease patients since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, claim 6 is rendered obvious since Zhang specifically teaches that compound III which is the same as compound 1 as claimed in the instant claims increases pTyr527 leading to inactivation of Src (pages 103-104).
Claim 7 of the instant application is rendered obvious since it would be within the skill of an ordinary artisan to administer a compound by forms such as by a food composition that are well-known in the art.  Thus in the absence of a demonstration of criticality, claim 7 of the instant application is rendered obvious.
Thus the cited claims of the instant application are rejected.

Conclusion

Claims 1-7 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM